DETAILED ACTION
This Office action is in response to the application filed on 18 December 2018.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over, Kim et al. US 2015/0360473 A1 and in view of ADACHI et al. US 2017/0181039 A1.
As to claim 1, Kim discloses substantially the invention as claimed, including a method for accessing a wireless network, comprising:
receiving and recording at least one beacon frame within a first preset time period (Figures 5, 9, the STA1 220 receiving and acquiring a beacon frame at a predetermined wakeup interval, [84]-[85], [129]-[131]); and accessing a disconnected wireless network (the AP 210) according to a target beacon frame of the disconnected wireless network when the at least one beacon frame is detected to comprise the target beacon frame (Figures 5, 9, receiving the beacon frame and acquiring the TIM element (e.g., a unicast frame), [84]-[88], [129]-[131]). 
However, Kim does not explicitly disclose the claimed elements of “determining a reason for disconnection between a wireless fidelity (Wi-Fi) module of a terminal device and a wireless network currently accessed when the Wi-Fi module is detected to be disconnected from the wireless network currently accessed”, and “generating description information indicating the reason for disconnection between the Wi-Fi module and the wireless network currently accessed, and sending the description information to the Wi-Fi module”, and “receiving, via the Wi-Fi module, the Wi-Fi disconnect reason description information”, and “when the description information is determined to be matched with preset description information via the Wi-Fi module”.
ADACHI discloses in Figure 2 and [184] that, “(the legacy terminal) determining (reading and analyzing and recognizing) a reason for disconnection between a wireless fidelity (Wi-Fi) module (the antenna or the transceiver) of a terminal device (the legacy terminal 101/…/108) and a wireless network currently (the AP 100) accessed when the Wi-Fi module is detected to be disconnected from the wireless network currently accessed (in light of Applicant’s [32], (e.g., the pre-stored the wireless AP information set of reason codes), [184])”, and “generating description information (disconnection reason codes) indicating the reason for disconnection between the Wi-Fi module and the wireless network currently accessed (in light of Applicant’s [32], (e.g., the pre-stored the wireless AP information set of reason codes), [184]), and sending the description information to the Wi-Fi module ([184])”, and “(the legacy terminal) receiving, via the Wi-Fi module, the Wi-Fi disconnect reason description information (the legacy terminal receives the disconnection frame, [184])”, and “when the description information is determined to be matched with preset description information via the Wi-Fi module (the legacy terminal can recognize explicitly the fact of disconnection to the own terminal, [184])”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified ADACHI's teachings of the disconnection reason codes with the teachings of Kim for the purpose of allowing the legacy terminal user recognizing the fact of disconnection through the reasons codes (ADACHI, [184]). 
As to claim 2, Kim-ADACHI discloses, acquiring wireless access point information corresponding to a wireless network when the Wi-Fi module of the terminal device is detected to access the wireless network, and adding the wireless access point information to a pre-stored wireless access point information set, wherein the wireless (a disconnection frame) corresponding to a wireless access point (a wireless AP) (Kim, [182]-[184]).
As to claim 3, Kim-ADACHI discloses, wherein the disconnected wireless network comprises a wireless network corresponding to any wireless access point information in the pre-stored wireless access point information set (Kim, [182]-[184]).
As to claim 4, Kim-ADACHI discloses the elements of sending a probe request frame within a second preset time period when the at least one beacon frame is detected to comprise no target beacon frame of the disconnected wireless network (Kim, Abstract, Figures 5, 16, [83]-[88], [163], [164], [199]-[200]); detecting whether a probe response frame generated by a wireless access point in response to the probe request frame is received (Kim, Abstract, Figures 5, 16, [83]-[88], [163], [164], [199]-[200]); and sending first access authentication information to the wireless access point generating the probe response frame when the probe response frame generated by the wireless access point in response to the probe request frame is detected to be received, wherein the first access authentication information is configured to connect the terminal device to a wireless network corresponding to the wireless access point generating the probe response frame after the wireless access point generating the probe response frame authenticates the terminal device (Kim, Abstract, Figures 5, 16, [83]-[88], [163], [164], [199]-[200]).
As to claim 5, Kim-ADACHI discloses, wherein receiving and recording the at least one beacon frame within the first preset time period comprises: switching to a current channel when an identity (ID) of the current channel is unprocessed; receiving, within the first preset time period, the at least one beacon frame on the current channel (the claimed elements appears related to the active and passive scanning operations that are disclosed by Kim’s Figures 5, 16, and [85]-[88], [199]-[200]).
 As to claim 6, Kim-ADACHI discloses, acquiring second access authentication information enrolled; and sending the second access authentication information to a wireless access point (the AP) corresponding to the target beacon frame, wherein the second access authentication information is configured to connect the terminal device to a corresponding wireless network after the wireless access point corresponding to the target beacon frame authenticates the terminal device (Kim, Figure 5, [86]-[95]).
Claims 9-16 correspond to the terminal device claims of claims 1-6; therefore, they are rejected under the same rationale as in claims 1-6 as shown above.
Claims 17-20 correspond to the non-transitory computer readable storage medium claims of claims 1, 2, 4, 6; therefore, they are rejected under the same rationale as in claims 1, 2, 4, 6 as shown above.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over, Kim-ADACHI and further in view of NOGAWA US 2011/0268027 A1.
As to claim 7-8, 15, 16, Kim-ADACHI does not explicitly disclose, “displaying an authentication information enrolling interface and a wireless access point identifier corresponding to the target beacon frame, and acquiring the second access authentication information enrolled by a user on the authentication information enrolling interface, when the at least one beacon frame is detected to comprise the target beacon frame” (claim 7); and “wherein acquiring the second access authentication information enrolled comprises: acquiring pre-stored second access authentication information when the at least one beacon frame is detected to comprise the target beacon frame” (claim 8).
NOGAWA discloses in Figures 1-3 and associated text that, “(the wireless setting performing unit 34) displaying an authentication information enrolling interface (a screen 100 in figure 2 and screen 110 in figure 4) and a wireless access point identifier (an SSID) corresponding to the target beacon frame, and acquiring the second access authentication information enrolled by a user on the authentication information enrolling interface, when the at least one beacon frame is detected to comprise the target beacon frame” (Figures 1-3 and associated text, [36]-[40]); and “wherein acquiring the second access authentication information enrolled comprises: acquiring pre-stored second access authentication information when the at least one beacon frame is detected to comprise the target beacon frame” (Figures 1-3 and associated text, [36]-[44]).
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified NOGAWA's teachings of the acquiring access authentication by displaying information to a user or using pre-stored information with the teachings of Kim-ADACHI for the purpose of allowing the user having limited knowledge of the wireless communication may select the non-automatic wireless setting mode in the menu screen for wireless setting (NOGAWA, [46]).
Claims 15-16 correspond to the terminal device claims of claims 7-8; therefore, they are rejected under the same rationale as in claims 7-8
The prior art cited in this Office action are: Kim et al. US 2015/0360473 A1 and in view of ADACHI et al. US 2017/0181039 A1; NOGAWA US 2011/0268027 A1.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAI V NGUYEN/Primary Examiner, Art Unit 2649